Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 1 of 17 PageID# 7559

                                   ***PUBLIC VERSION***


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,
                                                         Case No. 1:20-cr-00143
                                Plaintiff,
                                                         The Honorable Judge Ellis
        v.
                                                         Hearing: August 27, 2021
 ZACKARY ELLIS SANDERS,
                                                         Trial: October 19, 2021
                                Defendant.


REPLY TO THE GOVERNMENT’S OPPOSITION TO MR. SANDERS’S MOTION TO
    SUPPLEMENT THE RECORD AND RENEW HIS MOTION TO COMPEL
    EXCULPATORY MATERIAL OR, IN THE ALTERNATIVE, TO SUBMIT
          EXCULPATORY MATERIAL FOR IN CAMERA REVIEW

       Zackary Ellis Sanders, by and through counsel, respectfully submits this Reply to the

Government’s Opposition to his Motion to Supplement the Record and Renewed Motion to

Compel or, in the Alternative, for In Camera Review (“Renewed Motion”).

       In its Opposition, the government again dodges the fundamental issues Mr. Sanders’s

Renewed Motion presents regarding the need for further discovery, including the new evidence

from the criminal complaint in United States v.                 and from Anthony Ferrante’s

Second Declaration. In doing so the government misrepresents not just the plain meaning of the

tip from the foreign law enforcement agency (“FLA”), but the tip’s very language, so as to

obscure the obvious fact that the FLA was not referring to accessing illegal content in its tip, but

merely to visiting the website itself. The government states that Mr. Sanders “refuses to accept

that [the FLA] identified the user of his IP address accessing child exploitation abuse material on

the Target Website. To date, he has not explained why the statement in the tip that the user of his

IP address accessed online child sexual abuse material on the Target Website can only be
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 2 of 17 PageID# 7560
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 3 of 17 PageID# 7561
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 4 of 17 PageID# 7562




Intelligence Report (Dkt. 253-3) (emphasis added); see also Affidavit ¶ 24 (using the

same language from the Intel Log to describe the target website itself, not any specific

content the Internet user was alleged to have viewed).

       There is only one minor textual difference between the Intelligence Report’s

description of the target website and the initial tip from the Intel Log: the words “[t]his

site had an explicit focus” at the beginning of the first sentence of the Intelligence Report

are replaced in the Intel Log by a statement that a specified IP address “was used to

access online child sexual abuse material, with an explicit focus. . . .” Intel Log (Dkt.

253-1) (emphasis added).

       That the FLA was using the phrase “online child sexual abuse and exploitation material”

synonymously with “[t]his site” is clear not just from the minor difference in wording (though

not minor in meaning) between the first and third purported tip documents, but also by the

remaining text of the Intel Log itself. It makes no sense to state that a user accessed material

“with an explicit focus on the facilitation of sharing child abuse material (images, links and

videos)” if the FLA intended to communicate that the user actually viewed illegal images or

videos. Id. The words that follow “an explicit focus” do not describe what the Internet user

actually saw on a website; they describe a website itself. Nor does it make sense for the next

sentence of the Intel Log to state what “[u]sers were required to do” if the tip is describing the

accessing of images or videos; websites have users, images and videos do not. The Intel Log’s

discussion of an “explicit focus” and “[u]sers” is plainly inconsistent with the reading of the tip

the government continues to urge upon this Court.

       The Intel Log is only comprehensible when one substitutes “the target website” or “

      for “online child sexual abuse and exploitation material.” That reverses the substitution




                                                  4
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 5 of 17 PageID# 7563
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 6 of 17 PageID# 7564




       In addition, in language directly relevant to Mr. Sanders’s instant motion to

compel, Agent Ford wrote that the FLA “provided further documentation naming the

website as the TARGET WEBSITE.” Id. Again, as noted, the government has never

produced any document from the operation that contains Mr. Sanders’s IP address and

that also names the target website as            (or any other website).1 This is precisely

the kind of material that is clearly in the government’s possession but that it is refusing to

produce to the defense.

       B. The criminal complaint from the recent case of United States v.
          further corroborates the defense’s position.

       In discussing the recently-filed criminal complaint from United States v.

the government itself acknowledges—for the first time—the limited import of the information

the FLA imparted to the FBI. In the            complaint, the FBI accurately conveyed the




1
  The government incorrectly asserts that Mr. Sanders “acknowledges that the FLA identified the
user of his Internet Protocol (“IP”) address accessing a child pornography hidden service.”
Gov’t Opp’n at 2, n.1. The defense has repeatedly explained that the only document that
mentions Tor or names the target website, the FLA’s October 25, 2019 Intelligence Report (Dkt.
253-3), relates to a different operation (“                       and “does not state that [the IP
address associated with Mr. Sanders’s family home] created or accessed the five images or
videos identified in the Report.” Memorandum Opinion (Dkt. 73) at 4. Nor does it mention the
IP address at all. The government initially described that Intelligence Report as merely
providing “contextual information related to the FLA’s tip,” rather than constituting part of the
tip. Gov’t Opp’n (Dkt. 43) at 5. Neither that Report nor any other document connects the IP
address associated with the Sanders family’s home to any website at all, much less
Cf. Gov’t Opp’n (Dkt. 43) at 1 (claiming that “an IP address was used to access [material] on
May 23, 2019, on a site hosted on The Onion Router”) (emphasis added); Gov’t Brief (Dkt. 53)
at 1 (claiming that the tip stated that “an IP address was used to access [material] on a website
hosted on The Onion Router.”) (emphasis added).



                                                  6
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 7 of 17 PageID# 7565
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 8 of 17 PageID# 7566




interview, during which Mr.           admitted to possessing child pornography and granted the

agents permission to search his electronics.

       The government here denies that Agent Ford knew (or should have known) what the

agents in         clearly understood: that the FLA tip was only meant to communicate the

FLA’s belief that a number of Internet users had accessed the website. But Agent Ford did

know, as his own Affidavit and internal report make clear. See infra at 9-10. Indeed, the

government here—for the first time—has acknowledged its awareness that the tip did not mean

that the FLA had evidence of the Internet user accessing (i.e., viewing) illegal content. Instead,

in discussing          the government notes that the complaint “does not contradict the tip’s

suggestion that the user of his IP address accessed child sexual abuse and exploitation material

on the Target Website[.]” Gov’t Opp’n at 5 (emphasis added).

       The government’s admission that the tip merely suggests the Internet user may have

accessed illegal content represents the first time the government has acknowledged the truth at

the core of Mr. Sanders’s Fourth Amendment claim: that the FLA tip did not mean that the

Internet user had accessed child pornography, but merely that the Internet user went to the

website, one time, so that there is a possibility, however remote, that he did so on that one

occasion.4 Having had countless opportunities to be candid with the Court about this issue prior

to now, the government’s concession is an important step. The problem, however, is that Agent

Ford did not tell the Magistrate that possession of child pornography was merely “suggested” by

the tip. To the contrary, Agent Ford represented that the FLA stated that Mr. Sanders “had



4
 However, “an Internet user could have gotten a link to the Target Website from a search engine
or from another source and clicked on it without knowing any or all of the content that they
would find on a particular page. . . . In this case, it appears that the Target Website contained
many different pages, and a user visiting the home page wouldn’t see those pages without
navigating to them.” Decl. of Seth Schoen (Dkt. 256-7) at ¶¶ 65, 67 (emphasis added).


                                                 8
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 9 of 17 PageID# 7567




accessed” such material “via a website,” when he knew (or should have known) that the FLA

meant something considerably less. Affidavit ¶ 23. Agent Ford’s embellishment of the FLA tip

was a material misrepresentation of the government’s evidence regarding the only allegation in

the Affidavit linking the Internet user to any criminal activity, and, when corrected, what remains

is simply that the Internet user visited an unknown portion of the target website a single time at

one particular second (2019-05-23 02:06:48 UTC). FD-1057 (Dkt. 253-4) at 2.

       C. Agent Ford’s own statements support the view that the FLA had evidence, at
          most, only of the Internet user visiting the website.

       To the extent any more was needed, Agent Ford’s own Affidavit and his opening Electronic

Communication (FD-1057) clearly support Mr. Sanders’s position. As the Court is already aware,

while Paragraph 23 of the Affidavit further distorts the FLA tip by adding the misleading language

“via a website,” Affidavit ¶ 23, other parts of the Affidavit accurately characterize the true meaning

of the FLA’s tip. Paragraphs 6, 29 and 30 of Agent Ford’s Affidavit all characterize the Internet

user’s activity as merely “access[ing] the TARGET WEBSITE.”                Affidavit ¶¶ 6, 29, 30.

Paragraphs 6, 29, and 30 similarly make clear that the Agent knew better than to repeat the FLA’s

tip from Paragraph 23 without stating, as he should have, that visiting the website was all the

evidence the FLA believed it had. Id. Agent Ford averred in Paragraph 6, in relevant part, “that a

user of the Internet account at the SUBJECT premises accessed the TARGET WEBSITE.”

Affidavit ¶ 6 (emphasis added). He averred in paragraph 29:

       Accordingly, based on my training and experience and the information articulated
       herein, because accessing the TARGET WEBSITE required numerous affirmative
       steps by a user—including downloading Tor software, accessing the Tor network,
       finding the web address for the TARGET WEBSITE, and then connecting to the
       TARGET WEBSITE via Tor—it is extremely unlikely that any user could simply
       stumble upon the TARGET WEBSITE without understanding its purpose and
       content.




                                                  9
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 10 of 17 PageID# 7568




Affidavit ¶ 29 (emphasis added).5 Agent Ford does not state in Paragraph 29 that the Internet user

had “accessed online child sexual abuse and exploitation material” because he knew that—

contrary to what Paragraph 23 said—neither the FLA nor the FBI had any such evidence.

       In paragraph 30, similarly, Agent Ford averred, “[f]or all the reasons described herein, I

submit that there is probable cause to believe that any user who accessed the TARGET WEBSITE

has, at a minimum knowingly accessed the TARGET WEBSITE with intent to view child

pornography, or attempted to do so.” Affidavit ¶ 30 (emphasis added); but see Decl. Seth Schoen

(Dkt. 256-7) at ¶¶ 48-77 (Explaining how people can stumble across web sites, including on Tor,

without knowing what they will contain). Thus, here again, the Agent described the limits of the

government’s evidence as “access[ing] the TARGET WEBSITE with intent to view child

pornography, or attempt[ing] to do so,” and not as viewing any illegal content. Affidavit ¶ 30.

       Finally, Agent Ford’s own January 2019 internal report also stated that the extent of the

activity was that the Internet user “accessed            FD-1057 (Dkt. 253-4) at 2. On January

17, 2020, less than a month before submitting his February 10, 2020 Affidavit, the Agent authored

an internal report (FD-1057) describing his understanding of the Internet user’s activities. The



5
  Contrary to what this Court has incorrectly concluded, the steps required to download and use
the Tor Browser are not complicated, suspicious, or uncommon. Instead, they are perfectly
legitimate. See, e.g., Department of Justice Office of the Inspector General, Audit Division,
Audit of the Federal Bureau of Investigation’s Strategy and Efforts to Disrupt Illegal Dark Web
Activities i, 1, 2 (Dec. 17, 2020), available from https://oig.justice.gov/reports/audit-federal-
bureau-investigations-strategy-and-efforts-disrupt-illegal-dark-web, attached as Ex. 1
(“[A]ccessing the dark web [(i.e., Tor)] is not illegal. . . [M]any users access the dark web for
legitimate purposes, including to discuss socially sensitive matters or counter censorship in
oppressive areas of the world. . . For example, major press outlets, social media, and other
mainstream organizations maintain sites on the dark web. . . Tor was originally developed by the
U.S. Naval Research Laboratory in the mid-1990s to provide anonymity to U.S. military
personnel. Today, the non-profit Tor Project, Inc., maintains and develops the Tor software and
is partially funded by the U.S. government.”); see also Decl. of Seth Schoen (Dkt. 256-7) at ¶¶
21-47 (explaining the many legitimate reasons people for using Tor and how easy it is to
download and use).


                                                10
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 11 of 17 PageID# 7569




Agent stated: “In August 2019, the FBI received information from [the FLA]. . . that [the] FLA

identified a user who accessed               using IP address 98.169.118.39, on May 23, 2019, at

02:06:48 UTC.” Id. at 2 (emphasis added). In other words, the Agent reported that the Internet

used had “accessed               only on a single date (May 23, 2019) for a single second (2:06:48

UTC). Id. at 2.

       The government argues that Agent Ford simply repeated what the tip said, which has led

the Court to do the same. See 2020/07/13 Hearing Tr. (Dkt. 253-13) at 23 (“MR. CLAYMAN: . .

. what we put in the search warrant affidavit is essentially a verbatim quote from the tip.”);

Memorandum Opinion (Dkt. 113) (“Paragraph 23 . . . simply repeats, essentially verbatim, the tip

from [the FLA].”). While that is incorrect—the Agent misleadingly added the words “via a

website”—it also confuses the inquiry: the issue is not what the tip literally said, it is what the

FBI understood it to actually mean. Under no interpretation of the case law is law enforcement

permitted to mislead the Magistrate with a third-party tip (even from a foreign law enforcement

agency) that the government understands materially overstates the incriminating character of the

evidence. The government is well aware of this. The FBI obviously understood the tip to represent

far less than the meaning the government is seeking to foist on the Court in these proceedings, and

the Court should accordingly resolve this factual dispute in accordance with its duty to do so.

       The government correctly points out what the defense also noted in its Renewed Motion:

that the Court has issued an alternative ruling based on the Internet user visiting the website alone,

and not viewing any illegal content. See Gov’t Opp’n at 7. But even the government does not

deny that the government’s alternative ruling presents a radically different issue under the Fourth

Amendment. Nor does the government deny that it is within the government’s knowledge and

ability simply to tell the Court what actually happened here, i.e., what Agent Ford understood the




                                                 11
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 12 of 17 PageID# 7570




tip to mean. The only reason the government does not do so is because it benefits from confusion

over this issue and, if this case proceeds to an appeal, will continue to do so. That is not a sufficient

basis for the Court declining to resolve this critical factual dispute.

II.     The fact that the Court has concluded that merely visiting the innocuous homepage
        of a target website just once is sufficient for probable cause does not relieve the
        government of its discovery obligations so long as it continues to argue that the FLA
        tip meant that there was evidence of the Internet user viewing illegal content via a
        target website.

        The government appears to be avoiding its obligation to produce relevant discovery based

on the Court’s previous ruling that there is no Fourth Amendment difference between merely

visiting any portion of a website, including only a non-descript and innocuous homepage, on the

one hand, and actually registering an account, logging in, and taking additional affirmative steps

to view possible child pornography on that site, on the other. That is an upside-down approach to

the government’s most sacred discovery obligations and precisely why, to the extent the

government has additional relevant evidence, it must at least provide that evidence to the Court for

in camera review. United States v. King, 628 F.3d 693, 703 (4th Cir. 2011).

        It should be undisputed that the government cannot both urge the Court to conclude that

Mr. Sanders viewed illegal content on a website while simultaneously withholding evidence from

the defense suggesting he merely visited some unknown page on that website. That would not

only be improper, but would constitute prosecutorial misconduct. Va. Sup. Ct. R. PT 6 2 RPC 3.3

(“Candor Toward the Tribunal”). And yet, the government’s Opposition reflects the disturbing

possibility that the government is doing precisely that. See, e.g., Gov’t Opp’n at 7. If the Court

does nothing else, it should ensure that the government is not using the Court’s prior statements

concerning probable cause as a basis for the government withholding discovery that would show




                                                   12
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 13 of 17 PageID# 7571




that the FBI well know that the FLA was not intending to communicate that it had evidence of Mr.

Sanders actually viewing child pornography.

III.   The Court should order the government to search for and produce the relevant
       evidence it and/or the FBI admittedly possess.

       Given the obvious credibility issues with the government’s continued insistence that the

FBI understood the FLA tip to mean that Mr. Sanders accessed illegal content, the remaining

issue is what additional evidence within the government’s possession, custody, or control is

relevant to resolving this material dispute. There is no question that the government possesses

further evidence on the FBI’s contemporaneous understanding of the FLA tip; while the

government disputes certain of Mr. Sanders’s representations regarding a March 2021 discussion

with defense counsel, for example, it does not deny telling defense counsel that there was a cover

memo transmitted with the first tip document that remains in the government’s possession. See

Gov’t Opp’n at 4-5. Furthermore, there is little other explanation why, for example, the FBI

agents in        knew that the tip meant only that Mr.            IP address was used merely “to

access a website on the dark web that was called ‘             Dkt. 321-1 at ¶ 3, instead of any

illegal content, unless the agents were basing that conclusion on additional information from the

FLA the government has not produced here. Agent Obie himself—the affiant underlying the

criminal complaint in this case—has said that all the tip communicated was that a user of the

Sanders family’s IP address had “accessed a website that is known to law enforcement to

advertise child pornography.” Affidavit in Support of Criminal Complaint (Dkt. 4) at ¶ 9; but

see Screenshots (Dkt. 174-1, 174-4, 241-1, 241-2) (screenshots of the homepage and three other

pages do not advertise child pornography).

       In addition, the government’s critique of Anthony Ferrante’s Second Declaration, which

makes plain that the FBI must possess further material relevant to the violation of Mr. Sanders’s



                                               13
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 14 of 17 PageID# 7572




Fourth Amendment rights, is utterly unconvincing. First, the government’s argument that Mr.

Ferrante is somehow not qualified to opine on the content of the FBI’s case files is frivolous.

With respect to his qualifications on cyber issues, Mr. Ferrante formerly served as the Director

for Cyber Incident Response at the U.S. National Security Council at the White House. Dkt.

427-5 at 8-9. Prior to that, Mr. Ferrante was Chief of Staff of the FBI’s Cyber Division. He has

deep and lengthy experience working on cyber operations. Given his extensive experience

working with the FBI and on cyber operations in particular, the government’s claim that the

Court should reject his declaration because he has “no clear experience in online child sexual

abuse investigations,” Gov’t Opp’n at 2, is meritless. Indeed, other than casting meritless

aspersions on his credibility, the government does not dispute a single aspect of Mr. Ferrante’s

detailed declaration regarding what records are in the FBI’s possession.6

       Mr. Ferrante’s declaration makes abundantly clear that the FBI possesses additional

evidence relevant to Mr. Sanders’s Fourth Amendment claims, including but not limited to

additional case file documents in both the larger, FBI Headquarters case file that pre-dated the

FBI’s investigation of Mr. Sanders’s IP address, as well as in the case file specific to Mr.

Sanders’s IP address. Dkt. 427-5 at ¶¶ 19-20. Mr. Ferrante’s declaration also raises concerns

that the three purported “tip” documents are not referenced in the investigation of the Sanders

family’s IP address. Id. at ¶ 17. “At the time Agent Ford opened the investigation” into the

Sanders family’s IP address, he “identified multiple databases in which he queried and stated

there was nothing ‘pertinent,’ such as an FLA lead, or any documentation surrounding the




6
  The government’s approach to Mr. Ferrante’s declaration stands in marked contrast to the way
in which the government disputes the content of the March 10, 2021 phone call with defense
counsel. This further demonstrates that the government knows that it cannot reasonably dispute
the content of Mr. Ferrante’s declaration.


                                                 14
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 15 of 17 PageID# 7573




alleged suspicious or illegal activity.” Id. at ¶ 18. Furthermore, the “absence of technical

evidence (e.g., network traffic logs, named images or videos, et cetera.) to corroborate the tip

suggests . . . that there was no . . . information . . . that a specific IP address viewed, downloaded,

or uploaded specific illegal files.” Id. at ¶ 21.

    IV.      The Court should hold the noticed hearing on this motion.

          For all the above reasons, and other reasons previously stated in Dkt. 38, 48, 58, 64, 88,

137, 140, 176, 241, and 315, this Court should hold a hearing on this motion on the date noticed

by the defense. See, e.g., United States v. Budziak, 697 F.3d 1105, 1112-13 (9th Cir. 2012)

(holding that it was “an abuse of discretion for the district court to deny [the defendant]

discovery on the EP2P program,” reasoning that “criminal defendants should not have to rely

solely on the government’s word that further discovery is unnecessary.”). Of particular concern

is the government’s apparent position that it can simultaneously argue that Mr. Sanders viewed

content on the target website, while withholding (or refusing to review the FBI’s files for)

evidence undermining that assertion. That erroneous aspect of the government’s position is itself

more than sufficient to require a hearing on Mr. Sanders’s motion.




                                                    15
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 16 of 17 PageID# 7574




                                   Respectfully submitted,

                                          /s/
                                   Jonathan Jeffress (#42884)
                                   Jade Chong-Smith (admitted pro hac vice)
                                   KaiserDillon PLLC
                                   1099 Fourteenth St., N.W.; 8th Floor—West
                                   Washington, D.C. 20005
                                   Telephone: (202) 683-6150
                                   Facsimile: (202) 280-1034
                                   Email: jjeffress@kaiserdillon.com
                                   Email: jchong-smith@kaiserdillon.com

                                              /s/
                                   Nina J. Ginsberg (#19472)
                                   Zachary Deubler (#90669)
                                   DiMuroGinsberg, P.C.
                                   1101 King Street, Suite 610
                                   Alexandria, VA 22314
                                   Telephone: (703) 684-4333
                                   Facsimile: (703) 548-3181
                                   Email: nginsberg@dimuro.com
                                   Email: zdeubler@dimuro.com

                                              /s/
                                   Mark J. Mahoney (admitted pro hac vice)
                                   Harrington & Mahoney
                                   70 Niagara Street, 3rd Floor
                                   Buffalo, New York 14202-3407
                                   Telephone: 716-853-3700
                                   Facsimile: 716-853-3710
                                   Email: mjm@harringtonmahoney.com

                                              /s/
                                   H. Louis Sirkin (pro hac vice pending)
                                   600 Vine Street, Suite 2700
                                   Cincinnati, OH 45202
                                   Telephone: (513) 721-4450
                                   Facsimile: (513) 721-0109
                                   Email: hls@santenhughes.com

                                   Counsel for Defendant Zackary Ellis Sanders




                                     16
Case 1:20-cr-00143-TSE Document 440 Filed 08/23/21 Page 17 of 17 PageID# 7575




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of August 2021, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the Eastern District of

Virginia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                             /s/ Jonathan Jeffress
                                             Jonathan Jeffress




                                                17
